Case: 11-40826     Document: 00511915077         Page: 1     Date Filed: 07/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 10, 2012
                                     No. 11-40826
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES EDWARD CAMP,

                                                  Plaintiff-Appellant

v.

JERREY WALRAVEN; BILLY MAC; SUE COLT; DONNA K. EARLEY;
NORMAN COOK, JR.,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 2:11-CV-192


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        In 2011, James Edward Camp, Texas prisoner # 1411093, filed a civil
rights complaint pursuant to 42 U.S.C. § 1983, asserting that in 2006 the
defendants had drugged him, kidnaped him, and implanted a transmitter device
in him without his consent. After determining that Camp’s complaint was
untimely, the district court dismissed Camp’s complaint pursuant to 28 U.S.C.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40826    Document: 00511915077        Page: 2   Date Filed: 07/10/2012

                                  No. 11-40826

§ 1915A(b)(1) as frivolous and for failure to state a claim. Camp has filed a
timely appeal from the district court’s ruling.
      Our case law is unclear as to whether we review a district court’s § 1915A
dismissal de novo or for abuse of discretion. See Ruiz v. United States, 160 F.3d
273, 275 (5th Cir. 1998) (de novo review); Martin v. Scott, 156 F.3d 578, 580 (5th
Cir. 1998) (holding that a § 1915A dismissal as frivolous is reviewed for abuse
of discretion). We need not resolve this discrepancy, as Camp’s appeal fails
under even the more onerous de novo standard of review.
      Camp does not dispute that his kidnaping and the purported implanting
of the microtransmitter occurred in 2006, that he did not file suit until 2011, and
that Texas has a two-year limitations period for the filing of civil rights claims.
See Hitt v. Connell, 301 F.3d 240, 246 (5th Cir. 2002); TEX. CIV. PRAC. & REM.
CODE ANN. § 16.003(a) (West 2011). Instead, he contends that the limitations
period should not begin until either he learned that a microtransmitter had
allegedly been implanted (in either 2008 or 2010) or when he learned that such
a device could cause cancer or tumors (in 2010 or 2011). Camp’s allegations
indicate that he was aware that he suffered an injury in 2006 and that he knew
the perpetrators of the offenses against him at that time, which is sufficient to
start the limitations period. See Moore v. McDonald, 30 F.3d 620, 621 (5th Cir.
1994). The fact that Camp alleges that he realized the potential severity of his
injuries at a later date does not affect the limitations period. See Gartrell v.
Gaylor, 981 F.2d 254, 257 (5th Cir. 1993). Additionally, such allegations are
insufficient to establish that Camp is suffering from a continuing tort. See First
Gen. Realty Corp. v. Maryland Cas. Co., 981 S.W.2d 495, 501 (Tex. App. 1998).
      The district court did not err in concluding that Camp’s complaint was
frivolous or that he failed to state a claim upon which relief could be granted.
See Ruiz, 160 F.3d at 275. Consequently, the judgment of the district court is
AFFIRMED. The dismissal of Camp’s suit in the district court counts as a strike
for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,

                                        2
   Case: 11-40826   Document: 00511915077     Page: 3   Date Filed: 07/10/2012

                                 No. 11-40826

387 (5th Cir. 1996). Camp is WARNED that, once he accumulates three strikes,
he may not proceed in forma pauperis in any civil action or appeal filed while he
is incarcerated or detailed in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g). Camp’s motion to supplement the record
with additional evidence is DENIED. His motion for appointment of counsel is
likewise DENIED.




                                       3